COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Rodrick Dow d/b/a Rodrick Dow PC

Appellate case number:    01-13-00806-CV

Trial court case number: 977557

Trial court:              County Civil Court at Law No. 4 of Harris County

       This is an appeal from a judgment signed on August 22, 2013. Appellant filed his notice
of appeal on September 17, 2013. See TEX. R. APP. P. 26.1. The record was due on October 21,
2013. See TEX. R. APP. P. 4.1(a), 35.1. The clerk’s record was filed on September 30, 2013.
The reporter’s record has not been filed.
        On October 30, 2013, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not requested
preparation of the record or had not made arrangements to pay for the reporter’s record. The
Clerk further notified appellant that unless appellant provided proof of having made payment
arrangements for the reporter’s record, or a response showing that he was exempt from paying
for the reporter’s record by December 2, 2013, the Court may consider and decide only those
issues or points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c).
        Appellant has not provided the Court with evidence showing that he has paid or made
arrangements to pay the court reporter. Accordingly, the Court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See id.
       On December 4, 2013, appellant filed a motion for extension of time to file appellant’s
brief. However, appellant’s brief is not yet due. See TEX. R. APP. P. 38.6(a). Appellant’s
motion is dismissed as moot.
         Appellant’s brief is ORDERED filed with this Court within 30 days from the date of
this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days
after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.
Judge’s signature: /s/ Justice Evelyn Keyes
                    Acting individually  Acting for the Court

Date: December 12, 2013